       Case 1:17-cv-02789-KPF Document 117 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROCKY DEFILIPPO,

                           Plaintiff,

                    -v.-                              17 Civ. 2789 (KPF)

NATIONAL RAILROAD PASSENGER                                 ORDER
CORPORATION and ABM JANITORIAL
SERVICES NORTHEAST, INC.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Southern District of New York has reconfigured courtrooms and

other spaces in its courthouses to allow civil jury trials to proceed as safely as

possible during the COVID-19 pandemic. Under the centralized calendaring

system currently in place, the Clerk’s Office schedules up to three jury trials to

begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward.

On October 23, 2020, the parties informed the Court that they wished to

proceed to trial on either June 14, 2021, or June 21, 2021. (See Dkt. #115).

The Court accordingly ordered that trial would commence on June 14, 2021

(Dkt. #116), and proceeded to request a jury trial for that date.

      The Clerk’s Office has now notified the Court that this case has been

placed on the jury trial list for June 16, 2021. The case must be trial-ready

for that date. The case is third on the list for jury trials for that day. This

means that the case will not proceed on June 16, 2021, if either of the two

trials scheduled for that date go forward. If the case cannot proceed on the
       Case 1:17-cv-02789-KPF Document 117 Filed 02/26/21 Page 2 of 2




scheduled date, the Court will seek another jury trial date for as soon as

possible thereafter. As soon as the Court confirms that the matter will proceed

on June 16, 2021, it will inform the parties.

      The Court previously entered a schedule for pretrial submissions,

pursuant to which the parties’ Joint Pretrial Order, motions in limine, requests

to charge, proposed voire dire instructions, and any pretrial memoranda of law

will be due May 17, 2021; and any opposition papers to motions in limine will

be due May 24, 2021. (See Dkt. #116). A final pretrial conference is

scheduled for June 1, 2021, at 2:00 p.m. (See id.).

      SO ORDERED.

Dated: March 1, 2021
       New York, New York

                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
